        Case 2:18-cv-01127-MJH Document 42-1 Filed 12/17/19 Page 1 of 2



                                              OFFICE OF THE CLERK

 PATRICIA S. DODSZUWEIT             UNITED STATES COURT OF APPEALS                     TELEPHONE
                                              FOR THE THIRD CIRCUIT                   215-597-2995
           CLERK                        21400 UNITED STATES COURTHOUSE
                                                601 MARKET STREET
                                           PHILADELPHIA, PA 19106-1790
                                        Website: www.ca3.uscourts.gov

                                             December 17, 2019




Mr. Joshua Lewis
United States District Court for the Western District of Pennsylvania
Joseph F. Weis Jr. United States Courthouse
700 Grant Street
Pittsburgh, PA 15219


RE: William Drummond, et al v. Township of Robinson, et al
Case Number: 19-1394
District Court Case Number: 2-18-cv-01127



Dear District Court Clerk,

Enclosed herewith is the certified judgment together with copy of the opinion in the above-
captioned case(s). The certified judgment is issued in lieu of a formal mandate and is to be
treated in all respects as a mandate.

Counsel are advised of the issuance of the mandate by copy of this letter. The certified judgment
is also enclosed showing costs taxed, if any.



Very truly yours,
Patricia S. Dodszuweit, Clerk



By: s/Shannon/tmm, Case Manager
267-299-4959
        Case 2:18-cv-01127-MJH Document 42-1 Filed 12/17/19 Page 2 of 2



cc: Trisha A. Gill
Alan Gura
